' ja , wu 04 00 10a

a
ELERK UF EUURT UF ERIMINAL APPEALS
HUNURABLE AEEL ACUSTA

§@§+IE,‘,“XT“E§§§B§B§$?“M 5"`“0'“ _ HE@EWE© UN
~ ' ' @@UW’ await/lmle QDPE_ALS
INRE: EX PARTE RIEKY LVNN ADAMS, #1764301

mR-794mu-o,4 , ` '@CT 05 353
uR-_79`-1'04-06 '
mla-794 flu-07 . ' ` A@GHA@@SYQ,C@@FB<

IN THE 3rd DISTRICT EUURT
FRUM ADERSUN CUUNTY EAUSE #'S
26169, 26168, 26167

- SPET. BD, 2015
Dear Mr. Acosta,
Dn June 12, 2013 the Court of Eriminal Appeals issued an order

that the District Eourt make "Fihdings of Fact and Cohclusiohs of Lau",
and placed my writ in abeyance until the District Court did its duties.

Sir, I have meyer recieved the Fihal Ahsuer From the Court of
Crminal Appeals concerhiog this order or issues.

Sir, could you please send me.the FINAL URDERS issued on
these writs by the Court of Criminal Appeals. lt would be very much
appreciated as l await how For TMU(Z) YEARS AND FUUR(A) MUNTHS.

THANK YDU FUR YUUR TIME AND VUUR ASSISTANCE IN RESULVINE THIS MATTER

Respectfully submitted,

 

RICKY LYNN ADAMS #1764301
- ' STRINEFELLUM UNIT
i_n 1200 FM 655 -
‘ Rosharon, Tx. 77583